940 So.2d 648 (2006)
Sonya J. WILLIAMSON, et al.
v.
HAYNES BEST WESTERN OF ALEXANDRIA, INC., et al.
No. 2006-CC-1928.
Supreme Court of Louisiana.
November 3, 2006.
Granted. Plaintiffs have failed to demonstrate a causal relationship between defendants' alleged fraud or ill practice and the obtaining of the judgment. See Ward v. Pennington, 523 So.2d 1286 (La.1988). Accordingly, the judgment of the trial court is reversed and summary judgment is hereby granted in favor of defendants, dismissing plaintiffs' action for nullity.
CALOGERO, C.J., would grant and docket.
JOHNSON, J., would deny.